Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 03/31/2021.  These drawings are approved.
Specification
	The title appears to have a typographical error and “ceiling” should be “sealing”.
Claim Objections
Claim 6 is objected to because of the following informalities:  
	Claim 6 includes a typographical error and “contact” should be “content”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10,11, 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8, 10 and 11 the sealing glass of claim 1 cannot “consisting of two different alkali metals”, “consisting of two different alkaline earth metal” or “consisting of two different oxides” because “consisting of” is closed terminology and claim 1 includes other constituents.
	Claim 11, it is not clear what oxides are considered to be encompassed by “two different oxides that act as alkaline earth metal oxide”. It is not clear what oxides may act as alkaline earth metal oxides other than alkaline earth metal oxides.
	Claim 12, ZnO is not an alkaline earth metal oxide.
	Claims 18-20, “the unavoidable traces of Na2O and PbO” lacks antecedent basis. Namely the unavoidable traces of PbO.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4,6-9,13-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirose et al (20190023605).
Hirose example 4 includes in weight %: SiO2 66.65, B2O3 7.63, Al2O3 1.86, Li2O 2.09, Na2O 6.61, K2O 5.59, BaO 11.44 and ZrO2 1.13 with a CTE of 13.7 x 10-6 /°C.
With respect to claim 4, B2O3 of example 4 is 7.63 wt%.
With respect to claim 6, Li2O of example 4 is 2.09wt%.
With respect to claim 7, K2O of example 4 is 5.59wt%.
With respect to claims 8 and 9, Li2O and K2O are taught.
With respect to claim 13, CaO of example 4 is 0%.
With respect to claim 14, ZnO is 0%.
With respect to claim 1 and the glass transition temperature, dielectric constant and the stability of the dielectric constant of claims 15-17, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Claim(s) 1,2,4,6,8-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2007246311.
Example 4 includes in weight %: B2O3 7.171, SiO2 3.094, Bi2O3 71.993, ZnO 2.798, BaO 7.897, SrO .330, CaO .203, Li2O 1.539, TiO2 4.115, Y2O3 .860 with Tg of 408°C and thermal expansion of 10.8 x 10-6/°C within the ranges of claims 1. 
Example 8 includes in weight %: B2O3 15.745, SiO2 5.933, bi203 35.892, BaO 31.578, K2O 2.371, Na2O 3.641, Li2O 1.258 Nb2O5 4.463, Sb2O3 .122 with Tg of 452°C and thermal expansion of 12.5 x 10-6/°C within the ranges of claims 1. 
With respect to claim 2, example 8 includes glass transition temperature of 452C.
With respect to claims 4, example 4 includes 7.11wt% B2O3.
With respect to claim 6, example 4 includes 1.539wt% Li2O. 
With respect to claims 8 and 9, example 8 includes Li2O and K2O.
With respect to claims 10-12, example 4 includes CaO and ZnO.
With respect to claim 13, example 4 includes .203wt% CaO.
With respect to claim 14, example 4 includes 2.798 wt% ZnO.
With respect to claim 1 and the dielectric constant and the stability of the dielectric constant of claims 15-17, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest a sealing glass having the compositions set forth in claims 18-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
10/13/2022